Citation Nr: 0929148	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to a higher initial rating for service-
connected posttraumatic stress disorder (PTSD), rated 50 
percent disabling.

5.  Entitlement to a higher initial rating for service-
connected gastroesophageal reflux disease (GERD), rated 10 
percent disabling prior to April 16, 2007, and 30 percent 
disabling since that date.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Portland, Oregon that in 
pertinent part, denied service connection for bilateral 
hearing loss, tinnitus, and a left shoulder disability. 

The issues of entitlement to higher initial ratings for 
service-connected PTSD and GERD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is not causally or etiologically 
related to the Veteran's active service.

2.  Tinnitus is causally or etiologically related to the 
Veteran's active service.

3.  The Veteran does not have a current left shoulder 
disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3,159 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

3.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2005 and June 2005.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the 
Veteran was provided with such notice in a June 2006 letter.

VA has made multiple, unsuccessful attempts to obtain the 
Veteran's service treatment records and VA medical records 
dated in the 1940s, assisted the appellant in obtaining 
evidence, afforded the appellant physical examinations, and 
obtained medical opinions as to the etiology and severity of 
disabilities.  The Veteran was advised that his service 
treatment records and 1946 VA medical records are 
unavailable, and he has stated that he does not have such 
records in his possession.

The Board notes that a VA examination has not been scheduled 
with respect to the shoulder disability claim.  However, in 
the absence of a disease, injury or event in service and a 
current condition, a VA examination is not required.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Board notes that under certain circumstances lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay- observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau, supra.  
The Courts have in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan, supra.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records are unavailable and, 
according to the National Personnel Records Center, were 
destroyed in a fire that occurred at their facility in 1973.  
In November 2008, the RO issued a formal finding on the 
unavailability of the Veteran's service records.  In cases 
where records once in the hands of the government are lost, 
there is a heightened obligation to explain the Board's 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis of the Veteran's claims 
has been undertaken with this heightened obligation in mind.

Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and 
tinnitus are due to acoustic trauma during combat service in 
World War II.
 
Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

As noted above, there are no service treatment records in the 
claims file, and there is no medical evidence of hearing loss 
or tinnitus in service, or for many years afterward.  The 
available service personnel records reflect that the Veteran 
served in combat in the Army during World War II and 
participated in multiple campaigns in Europe.  His primary 
military occupational specialty (MOS) was that of a message 
center clerk.  Prior to service he was a pipefitter in a 
shipyard.  After service, he briefly worked as a steam 
fitter, and then worked as a barber for many years, until he 
retired in 1989.

The Veteran has submitted multiple statements to the effect 
that he was exposed to acoustic trauma in service, including 
one incident in which a German airplane dropped a bomb on the 
road on which he was driving, and another incident in which 
he incurred a shrapnel wound to the face.  In light of the 
Veteran's history of combat service, and his written 
statements, the Board finds that he was exposed to acoustic 
trauma in service.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 
19 (1999).

The earliest medical evidence of hearing loss is dated in 
2003, nearly 60 years after separation from service.


The Veteran underwent a private hearing evaluation by W.D.C., 
MD, in April and August 2003.  However, this evidence is in a 
format that is incompatible for VA rating purposes.  
Specifically, the reports included audiometric findings of 
pure tone hearing threshold levels that are shown in graphic 
form instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

By a letter dated in March 2003, Dr. C. stated that the 
Veteran had spent the winter in a warmer climate and several 
months ago he experienced a change in his hearing in his left 
ear, which he felt was quite sudden in onset.  It was not 
associated with disequilibrium, tinnitus, pain or discharge.  
He noted that he previously saw the Veteran in 1996 and 
obtained an audiogram which revealed bilateral symmetrical 
high frequency sensorineural hearing loss consistent with 
presbycusis (i.e., hearing loss accompanying the aging 
process).  On current examination, the right ear findings 
were similar to those shown in 1996, but the left ear was 
worse.  He indicated that this seemed to be a conductive loss 
with pure tone audiometry, but other tests suggested no 
conductive hearing loss.  Further tests were planned.

By a letter to the Veteran dated in April 2003, Dr. C. noted 
that the Veteran's left ear was responding reasonably well 
for speech sounds, but his ability to understand what he 
heard in that ear was substantially reduced.  He indicated 
that the most likely cause of his hearing loss was the small 
blood vessel supply to the inner ear.

An August 2005 buddy statement from W.D. is to the effect 
that he served in the same unit as the Veteran, who did a lot 
of night driving during service in France and Germany.  He 
stated that their unit was strafed and bombing and explosions 
went on around them.

On VA audiological testing in November 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
30
35
45
65
65
53
LEFT
45
35
55
65
65
55

Speech recognition scores were 96 percent for the right ear 
and 68 percent for the left ear.  The examiner diagnosed mild 
sloping to profound sensorineural hearing loss in the right 
ear, and moderate to severe sensorineural hearing loss in the 
left ear.  These audiometrics meet the threshold for 
considering hearing loss as a disability for VA purposes.  
See 38 C.F.R. § 3.385.

At the November 2005 VA examination, the Veteran complained 
of hearing loss and constant tinnitus in both ears.  He said 
he had trouble hearing in groups of people, in background 
noise, and had to turn the television up.  He said he had 
hearing loss for many years.  His wife of 18 years felt his 
hearing problems had been noticeably worse for the past ten 
years.  She did not notice his hearing loss in the early 
years of their marriage.  The Veteran reported that his 
tinnitus began a "long, long time ago."  He said his 
service years were so long ago that he could not remember if 
he had tinnitus during that time.  He related that during 
service, he worked in a message center and handled personal 
and official mail.  He said he often had to drive at night as 
part of his duties, and was bombed while on the road in 1944.  
He could not remember if tinnitus or hearing loss resulted 
from this incident.  He was also exposed to artillery fire, 
and gunfire on the firing range during basic training, 
without hearing protection.  He worked as a journeyman steam 
fitter for about six months, but quit because of a bad 
shoulder.  He then went to barber college and was a barber 
for 47 years until he retired.  He used to hunt two weeks per 
year firing about five rounds per year, without hearing 
protection.

The examiner noted that the Veteran's service treatment 
records were unavailable.  He observed that the Veteran was 
83 years old, and that a certain degree of hearing loss was 
expected in his age group, and stated that it was unknown if 
the aging process was entirely responsible for the Veteran's 
hearing loss.  He indicated that the Veteran's history as 
reported by the Veteran and his wife suggested a later onset 
for his hearing loss.  He noted that the Veteran had never 
worn hearing aids, and that if the Veteran had a significant 
hearing loss while working as a barber, one would assume he 
would have trouble conversing with his customers, especially 
since he could not watch their faces, but the Veteran did not 
report trouble hearing his customers.  He stated that the 
Veteran was undoubtedly exposed to excessive noise in the 
service but he could not recall if he experienced hearing 
loss or tinnitus at that time.  The examiner concluded that 
the Veteran's hearing loss and tinnitus could be attributed 
to the aging process rather than acoustic trauma in service.  
This belief was based on indications that the hearing loss 
occurred later in life and the degree and configuration of 
the hearing loss would not be unexpected in a man of his age.

A November 2007 VA outpatient treatment record reflects that 
the Veteran had worn hearing aids for the past two years, 
which were provided by VA.  The pertinent diagnosis was 
sensorineural hearing loss.

The Veteran's statements are to the effect that he 
experienced noise exposure in service and had bilateral 
hearing loss and tinnitus as a result.  In a June 2007 
statement, he said that the VA examiner told him that service 
connection would be awarded for bilateral hearing loss.  He 
related that conversations were not problematic when he was a 
barber, since the conversations were always in very close 
proximity with no other acoustic interference/problems.  He 
also asserted that hearing loss caused by acoustic trauma 
begins later in life.  He said he had tinnitus ever since the 
war.

Based on the November 2005 VA examination, the Board finds 
that the Veteran has a bilateral hearing loss disability as 
defined by VA (see 38 C.F.R. § 3.385).  The issue remains 
whether service connection is warranted for bilateral hearing 
loss and tinnitus.  

Evidence weighing against the claim includes the opinion by 
Dr. C. that the Veteran's hearing loss is related to 
presbycusis or an impaired blood supply to the inner ear, and 
the November 2005 VA examiner's opinion that bilateral 
hearing loss and tinnitus are related to aging.  Moreover, 
there is no medical evidence of these conditions for many 
decades after separation from service.  

Although there is no medical evidence of tinnitus in service, 
the veteran's credible testimony and documented combat 
service establish service incurrence.  Tinnitus has been 
defined as a ringing, buzzing noise in the ears.  See YT v. 
Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. 
App. 471 (1995) (citing Dorland's Illustrated Medical 
Dictionary 1725 (27th ed. 1988)).  Due to the subjective 
nature of the disorder, the Veteran, as a layperson is 
competent to testify as to his symptoms.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board 
concludes that the Veteran's lay statements that he 
experienced tinnitus since service are competent to establish 
continuity of symptomatology, as he is also competent to 
state that the ringing in his ears started during service and 
has continued since then.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

After careful consideration of all procurable and assembled 
data, and bearing in mind the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107), the Board finds that the evidence is in 
relative equipoise as to the issue of service connection for 
tinnitus, given the Veteran's demonstrated acoustic trauma in 
service, his current diagnosis of this condition, and the 
Veteran's lay statements as to the existence of tinnitus 
since service.  Under such circumstances, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the medical evidence of record shows that tinnitus was 
incurred during his military service. 38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 49 
(1990).  Accordingly, service connection for tinnitus is 
granted.

With respect to the claim for service connection for 
bilateral hearing loss, the Board finds that the Veteran's 
statements as to the date of incurrence of his bilateral 
hearing loss have been contradictory, as some of the 
statements assert that he had bilateral hearing loss since 
service, while others assert that while it began later in 
life, it is nonetheless caused by in-service acoustic trauma.  
The Board finds that the totality of the Veteran's statements 
does not show continuity of symptomatology of bilateral 
hearing loss symptoms since service.  See Jandreau, supra.  
As to a causal relationship between his current hearing loss 
and service, the Veteran is not qualified to offer an opinion 
because the question of etiology of his hearing loss is not 
lay-observable and requires medical expertise.

The November 2005 VA examiner, and a private physician, Dr. 
C., both concluded that it was not likely that the Veteran's 
hearing loss was due to noise exposure in service.  There is 
no competent evidence of record linking the current hearing 
loss, first shown decades after active duty, to any incident 
of service.

The weight of the competent and credible evidence 
demonstrates that the Veteran's current bilateral hearing 
loss began many years after his active duty and was not 
caused by any noise exposure in or incident of service.  As 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Left Shoulder Disability 

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Service treatment records are unavailable, and there is no 
medical evidence of a left shoulder injury or disability in 
service.  The Veteran has stated that attempts to obtain 
buddy statements about the shoulder injury had been 
unsuccessful.

VA medical records dated in February 1946 from the Portland 
VAMC reflect no treatment for a left shoulder disability, but 
only treatment for tonsillitis.

Private medical records dated from 1992 to 2004 are negative 
for complaints or treatment of a left shoulder disability.

VA outpatient treatment records dated from 1999 to 2008 are 
negative for complaints or treatment of a left shoulder 
disability.  A May 2005 VA social work note reflects that the 
Veteran said he had put in a claim for residuals of a 
shoulder injury incurred in a bombing raid.

By a statement dated in November 2004, the Veteran said he 
injured his left shoulder during a boxing match in France, 
during service.  In an April 2005 statement, he stated that 
he hurt his left shoulder while boxing during service in 
Germany.  He said that after service, he went to work as a 
journeyman steam fitter, but had to quit after six months due 
to his shoulder disability, and then became a barber.  He 
stated that in February or March 1946, he was seen at the 
Portland VA Medical Center (VAMC) to have his tonsils 
removed, and at that time told the doctors about his shoulder 
problem.  He said they told him his choices were surgery or 
living with it.

There is no medical evidence demonstrating that the Veteran 
has a current left shoulder disability.  The application of 
38 C.F.R. § 3.303 has an explicit condition that the veteran 
must have a current disability.  Therefore, in the absence of 
any medical evidence showing that the Veteran has a current 
left shoulder disability, service connection is not warranted 
and the claim must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a left shoulder disability is denied.


REMAND

In a January 2006 rating decision, the RO granted service 
connection and a 50 percent rating for PTSD, and granted 
service connection and a 10 percent rating for GERD.  By a 
statement dated in January 2006, the Veteran included 
argument on the issues of the severity of his service-
connected PTSD and GERD, and specifically contended that a 70 
percent rating should be assigned for PTSD, and a 30 percent 
rating should be assigned for GERD.  That statement is a 
timely notice of disagreement as to the initial rating.  In 
an April 2008 rating decision, the RO increased the rating 
for GERD to 30 percent, effective from April 16, 2007.

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The claims are being remanded for 
issuance of a statement of the case and to give the Veteran 
the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
Veteran and his representative, addressing 
the issue of higher initial ratings for 
PTSD (rated 50 percent disabling) and GERD 
(rated 10 percent disabling prior to April 
16, 2007 and 30 percent disabling since 
that date).  The Veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b). Then, only 
if an appeal is timely perfected, should 
the issues be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


